979 A.2d 744 (2009)
410 Md. 620
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Michael Brian GILLAND, Respondent.
Misc. Docket AG No. 35, September Term, 2009.
Court of Appeals of Maryland.
September 14, 2009.

ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 14th day of September, 2009
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Michael Brian Gilland, be, and is hereby disbarred by consent from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Michael Brian Gilland from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.